MacREAN, J.
According to the return, the plaintiff brought this action to recover damages' for breach of contract, and upon a conflict of evidence the trial justice found “that defendant contracted to engage board and lodging for the season,” and rendered judgment in favor of the plaintiff. This was not recovery on another cause than the one pleaded, notwithstanding the particulars referred to a lease by the plaintiff and failure to pay rental; for “the bill of particulars is not a part of the pleadings and cannot enlarge the cause of action.” Toplitz v. King Bridge Co., 20 Misc. Rep. 576, 580, 46 N. Y. Supp. 418.
Judgment affirmed, with costs. All concur.